Per Curiam.
The summons and complaint in this action to recover for board, lodging, care and nursing ‘furnished by plaintiff hospital association to one Lau at the request of defendant named the court in which the action was brought as the municipal court of the city of Mankato. Defendant was a resident of Waseca county, and the summons and complaint were served upon him in that county. He did not answer or appear. Counsel for plaintiff then proceeded to take judgment by default in the district court for the county of Blue Earth. This appeal is -by plaintiff from an order of that court vacating and setting aside this judgment on a motion to that end made by defendant.
The order was right. The action was brought in the municipal court of Mankato, and no jurisdiction of the person of defendant was acquired by the service upon him in Waseca county. It is plain that the judgment entered in the ‘district court was a nullity, as the action was not in that court.
Order affirmed.